DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 20150000399) in view of Danko (U.S. Patent No. 5325174).
Regarding claim 1, Lee teaches a gyroscope comprising: a piezoelectric substrate (Paragraph 38); an excitation transducer (Fig.1, 115_1 and paragraph 39) over the piezoelectric substrate, the excitation transducer configured to generate a surface acoustic wave (Paragraphs 39 and 55); a sensing transducer (Fig.1, 115_2 and paragraph 39) over the piezoelectric substrate, the sensing transducer configured to receive the surface acoustic wave generated by the excitation transducer (Paragraphs 39 and 55); a mass dot array (Fig.1, 113) over the piezoelectric substrate and between the excitation transducer and the sensing transducer, the mass dot array configured to 
Lee is silent about a light source; and an optical detector optically coupled to the light source; wherein the optical detector is configured to receive one or more light beams generated by the light source to determine the rotation of the gyroscope based on a property of the one or more light beams; and wherein the property of the one or more light beams is variable based on the stress on the piezoelectric substrate.
Danko teaches a light source (Fig.4, 36a); and an optical detector (Fig.4, 42 and 44) optically coupled to the light source; wherein the optical detector is configured to receive one or more light beams generated by the light source to determine the rotation of the gyroscope based on a property of the one or more light beams; and wherein the property of the one or more light beams is variable based on the stress on the piezoelectric substrate (Column 4, line 15 to column 5, line 19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Danko’s lasers, optical detectors and waveguides into Lee’s gyroscope because it would improve response time of Lee’s gyroscope.
 Regarding claim 2, the combination of Lee and Danko teaches all the features of claim 1 as outlined above, Lee further teaches wherein the mass dot array is configured to generate a secondary wave, the secondary wave orthogonal to the surface acoustic wave passing through the mass dot array, based on a Coriolis force acting on the mass dot array due to the rotation of the gyroscope (As shown in Fig.1, SAW2).

Regarding claim 4, the combination of Lee and Danko teaches all the features of claim 1 as outlined above, Lee further teaches wherein the mass dot array comprises a plurality of microstructures or nanostructures (Paragraph 4).
Regarding claim 7, the combination of Lee and Danko teaches all the features of claim 1 as outlined above, Lee further teaches the mass dot array (Fig.1, 113).
Danko further teaches a first waveguide positioned lateral to a first side of the mass; a second waveguide positioned lateral to a second side of the mass opposite the first side (As shown in Fig.4, waveguide 38a has two legs parallel to each other); a first Y-coupler configured to optically couple the light source to a first end of the first waveguide and a first end of the second waveguide (As shown in Fig.4, light from laser 36a spitted to two waveguides parallel to each other); a second Y-coupler configured to optically couple the optical detector (Fig.4, 42 and 44) to a second end of the first waveguide and a second end of the second waveguide (As shown in Fig.4, light from laser 36a spitted to two waveguides parallel to each other, and combined after passing the transducer pad 37a).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Danko’s lasers, optical detectors and 
Regarding claim 11, the combination of Lee and Danko teaches all the features of claim 1 as outlined above, Danko further teaches a ring resonator that is optically coupled between the light source and the optical detector (As shown in Fig.5).
Regarding claim 12, the combination of Lee and Danko teaches all the features of claim 11 as outlined above, Danko further teaches wherein the stress on the piezoelectric substrate causes a change in effective refractive index of the ring resonator, thus changing an intensity of the one or more light beams passing from the light source to the optical detector through the ring resonator (Column 3, lines 51-66 and Column 5, line 64 to column 6, line 16).
Regarding claim 13, the combination of Lee and Danko teaches all the features of claim 12 as outlined above, Danko further teaches wherein the rotation of the gyroscope is determined by the change in the intensity (Column 4, line 15 to column 5, line 19).
Regarding claim 14, the combination of Lee and Danko teaches all the features of claim 1 as outlined above, Lee further teaches wherein the excitation transducer comprises a first interdigitated electrode; and wherein the sensing transducer comprises a second interdigitated electrode (Paragraph 39).
Regarding claim 15, the combination of Lee and Danko teaches all the features of claim 1 as outlined above, Danko further teaches wherein the light source is a laser source (Fig.4, 36a).

Lee is silent about coupling an optical detector to a light source; wherein the optical detector is configured to receive one or more light beams generated by the light source to determine the rotation of the gyroscope based on a property of the one or more light beams; and wherein the property of the one or more light beams is variable based on the stress on the piezoelectric substrate.
Danko teaches coupling an optical detector (Fig.4, 42 and 44) to a light source (Fig.4, 36a); wherein the optical detector is configured to receive one or more light beams generated by the light source to determine the rotation of the gyroscope based on a property of the one or more light beams; and wherein the property of the one or more light beams is variable based on the stress on the piezoelectric substrate (Column 4, line 15 to column 5, line 19).

Regarding claim 17, Lee teaches a method of operating a gyroscope, the method comprising using an excitation transducer (Fig.1, 115_1 and paragraph 39) over a piezoelectric transducer (Paragraph 38) to generate a surface acoustic wave so that the surface acoustic wave is received by a sensing transducer (Fig.1, 115_2 and paragraph 39) over the piezoelectric substrate (Paragraphs 39 and 55), wherein the surface acoustic wave passes through a mass dot array (Fig.1, 113), the mass dot array between the excitation transducer and the sensing transducer and over the piezoelectric substrate; rotating the gyroscope so that the array generates a stress on the piezoelectric substrate based on said rotation of the gyroscope upon the surface acoustic wave passing through the mass dot array (Paragraph 63).
Lee is silent about determining the rotation of the gyroscope based on a property of one or more light beams received by an optical detector over the piezoelectric substrate, the optical detector optically coupled to a light source over the piezoelectric substrate; wherein the property of the one or more light beams is variable based on the stress on the piezoelectric substrate.
Danko teaches determining the rotation of the gyroscope based on a property of one or more light beams received by an optical detector (Fig.4, 42 and 44) over the piezoelectric substrate, the optical detector optically coupled to a light source (Fig.4, 36a) over the piezoelectric substrate; wherein the property of the one or more light 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Danko’s lasers, optical detectors and waveguides into Lee’s gyroscope because it would improve response time of Lee’s gyroscope.
Regarding claim 18, the combination of Lee and Danko teaches all the features of claim 17 as outlined above, Lee further teaches wherein the mass dot array is configured to generate a secondary wave, the secondary wave orthogonal to the surface acoustic wave passing through the mass dot array, based on a Coriolis force acting on the mass dot array due to the rotation of the gyroscope (As shown in Fig.1, SAW2).
Regarding claim 19, the combination of Lee and Danko teaches all the features of claim 18 as outlined above, Lee further teaches wherein an axis along which the gyroscope is rotated is orthogonal to both the surface acoustic wave and the secondary wave (Inherent, the rotational axis has to be orthogonal to both the surface acoustic wave and the secondary wave).
Regarding claim 20, the combination of Lee and Danko teaches all the features of claim 17 as outlined above, Danko further teaches wherein the property is an intensity of the one or more light beams (Column 4, line 15 to column 5, line 19).

s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 20150000399) in view of Danko (U.S. Patent No. 5325174) and Auner et al. (U.S. Publication No. 20030196477).
Regarding claim 5, the combination of Lee and Danko teaches all the features of claim 1 as outlined above, Lee further teaches the mass dot array (Fig.1, 113).
the combination of Lee and Danko is silent about a sustaining circuit in electrical connection with the excitation transducer and the sensing transducer; wherein the sustaining circuit is configured to receive a transducer output signal from the sensing transducer and further configured to provide a feedback signal to the excitation transducer based on the transducer output signal so that a standing wave of constant amplitude oscillating at a resonant frequency is generated passing through the mass array between the excitation transducer and the sensing transducer.
Auner teaches a sustaining circuit (Circuit as shown in Fig.24) in electrical connection with the excitation transducer and the sensing transducer; wherein the sustaining circuit is configured to receive a transducer output signal from the sensing transducer and further configured to provide a feedback signal to the excitation transducer based on the transducer output signal so that a standing wave of constant amplitude oscillating at a resonant frequency is generated passing through the mass array between the excitation transducer and the sensing transducer (Paragraphs 115-116).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a feedback circuit in Lee’s SAW gyroscope because it would reduce noise interference in Lee’s SAW gyroscope.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Danko’s detection circuit, lasers, optical detectors and waveguides into Lee’s gyroscope because it would improve response time of Lee’s gyroscope.

Claim Objections
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of dependent claim 8 is the inclusion of the specific limitations of " the stress generated by the mass dot array on the piezoelectric substrate causes a tensile stress on the first waveguide and a compressive stress on the second waveguide; wherein a first light beam of the one or more light beams traveling through the first waveguide undergoes a phase delay due to the tensile stress; and wherein a second light beam of the one or more light beams traveling through the second waveguide undergoes a phase forward due to the compressive stress”, in combination of with all other recited associated elements in a gyroscope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XIN Y ZHONG/Primary Examiner, Art Unit 2861